Title: John Christian Senf to Steuben, 20 April 1781
From: Senf, John Christian
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Petersburg April 20th 1781

Since Saturday last I have been at Hoods, and done as much as possible.
Yesterday morning I received an Express from the Governor, who mentions in his Letter, that the first Project he propos’d to the Inhabitants of Prince George had been most likly to fail, but that he now had orderd the whole County of Prince George for each Man to send a hand to Hoods to Worck for twelve Days, and this twelve Days should exempt them from Six Weeks Militia Duty. This Morning a Number of them were coming in, but hearing of the Allarm, and all the Militia being orderd to Petersburg, they left the Worcks again.
I have come this Evening to Town to see the County Lieutenant and see in what Manner this Affair can be settled.
The Militia of Prince George County are all orderd to assemble at this Place by the Governor, which is at the extreme of their County.
If they had been orderd to Blands Ordinary, their Worck at Hoods could have been carried on, agreable to the Governor’s Proposition, and if they Ennemies should move higher up the River, as where they are at present, these Militia can allways be time enough at Petersburg for any Service requisit. Non of the Men have assembled yet, and as the men now properly are under Your Orders, You may easily order it, if it meets with Your Aprobation.  The County Lieut. Coll. Call waits for your Orders for the purpose.
By Intelligence Genl Muhlenberg with his Troops has arrived to Day at Cabbin Point, and I am told is to march to Prince Georg Courthouse, which will be in my humble Opinion not a good position, but if Hoods were finished, the Place would be very good for Stores. As long the Ennemy should not move higher up the River, then Burwells-Ferry, the best Situation for Genl. Muhlenberg would be at Cabbin point, and should the Ennemy move up, the Second may’d be to Blands-Ordinary and so to Petersburg.
But should we succeed in putting the Worcks at Hoods in some Defence, a good Position will be at the Head of Warts Creeck.
Should they Ennemy move up the River, I think it will be necessary, to remove the Stores from Prince George Courthouse, if there are any, they may’d be in Danger.
I was told to Day at Hoods for Certain, that they Ennemy had landed some Foot at Burwells Bay Church, a little below McKays house. And that their Vessels were only twelve in Number, if so, they certainly can’t do much. Tomorrow I shall return again to Hoods and continue my Worck, if you have no further Orders for me; but should be happy to have, as soon it was convenient to You, an Answer about the Militia of Prince George, that I may’d inform the County Lieutenant of it, what to do, by which means no time will be lost.
I have the honour to be with the greatest Respect and Estime, Your most obedt and faithfull Servant

Senf Coll. Engineer

